Exhibit 4
                                         U.S. Patent No. 10,026,100 (“’100 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’100 Patent.


            Claim 1                                                     Roku’s advertising platform
1. A method of facilitating off-   To the extent the preamble is limiting, Roku’s advertising platform implements method of
site targeted Internet             facilitating off-site targeted Internet advertising with a first computer controlled by a proprietor of
advertising with a first           a first Internet site, which proprietor has sold, for a first price, placements of an electronic
computer controlled by a           advertisement on other Internet sites, which advertisement is directed to an offering of a third-
proprietor of a first Internet     party advertiser.
site, which proprietor has sold,
for a first price, placements of   For example, Roku’s advertising platform delivers electronic advertisements to audiences who
an electronic advertisement on     visited a first Internet site, within ad space acquired by Roku on “second” Internet sites, as shown
                                   further below.
other Internet sites, which
advertisement is directed to an    See, e.g.:
offering of a third-party
advertiser, the method
comprising automatically:




                                                                    1
Claim 1                                     Roku’s advertising platform
          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md



                                        2
             Claim 1                                                     Roku’s advertising platform
a. with the first computer,         Roku’s advertising platform automatically, with the first computer, places a cookie on each of a
placing a cookie on each of a       plurality of visitor computers visiting the first Internet site, and detects those user computers of the
plurality of visitor computers      plurality of visitor computers that have conducted a specific predetermined action on the first
visiting the first Internet site;   Internet site.

b. with the first computer,         For example, Roku’s advertising platform automatically places a cookie on visitors to a “first”
detecting those user computers      Internet site that is desirable to Roku advertisers using a computer controlled by a proprietor of the
of the plurality of visitor         first site, and also using that computer detects users that perform specific interactions with the first
                                    site.
computers that have conducted
a specific predetermined action     See, e.g.:
on the first Internet site;




                                                                     3
            Claim 1                                                      Roku’s advertising platform




                                     Source: https://docs.roku.com/published/userprivacypolicy/en/us
c. with the first computer, for      Roku’s advertising platform performs the step of, with the first computer, for each of the visitor
each of the visitor computers        computers detected as having conducted the specific predetermined action on the first Internet site,
detected as having conducted         storing information, accessible through the cookie on that visitor computer, indicating that the
the specific predetermined           visitor computer has conducted the predetermined specific action.
action on the first Internet site,
storing information, accessible      For example, Roku creates computerized profile records for visitors to the “first” site, including
through the cookie on that           the information accessible through the cookie such as that the visitor computer has performed the
                                     specific interaction.
visitor computer, indicating

                                                                     4
           Claim 1                                                  Roku’s advertising platform
that the visitor computer has   See, e.g.:
conducted the predetermined
specific action;




                                Source: https://advertising.roku.com/advertiser-solutions




                                                                5
Claim 1       Roku’s advertising platform




          6
Claim 1                                      Roku’s advertising platform
          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                         7
            Claim 1                                                    Roku’s advertising platform




                                  Source: https://docs.roku.com/published/userprivacypolicy/en/us
d. later, with the first          Roku’s advertising platform performs the steps of, later, with the first computer, in conjunction
computer, in conjunction with     with a second computer controlling ad space on the second Internet site, detecting visitor
a second computer controlling     computers visiting the second Internet site that have the cookie and with the first computer using
ad space on the second Internet   the information accessible through the cookie to identify those of the visitor computers visiting the
site, detecting visitor           second Internet site that have conducted the specific predetermined action on the first Internet site,
computers visiting the second     and with the first computer, communicating with the second computer to cause the second
Internet site that have the       computer to direct the electronic advertisement to those of the visitor computers that have been
cookie and with the first         identified, as a result of part (d), as having conducted the specific predetermined action on the first
computer using the                Internet site, for display in ad space on the second Internet site by the identified visitor
information accessible through    computers;.
the cookie to identify those of
the visitor computers visiting    For example, Rokue’s advertising platform causes advertisements to be directed toward visitors of
                                  the “second” site who have previously visited the “first” site and for which the cookie indicates
the second Internet site that
have conducted the specific       that those visitors performed the specified interaction with that first site.
predetermined action on the       See, e.g.:
first Internet site;

e. with the first computer,
communicating with the
second computer to cause the
second computer to direct the
electronic advertisement to
those of the visitor computers
that have been identified, as a

                                                                   8
             Claim 1                                                   Roku’s advertising platform
result of part (d), as having
conducted the specific
predetermined action on the
first Internet site, for display in
ad space on the second Internet
site by the identified visitor
computers.




                                      Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                      OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                   9
Claim 1                                     Roku’s advertising platform




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md




                                       10
Claim 1                                       Roku’s advertising platform




          Source: https://advertising.roku.com/advertiser-solutions




                                         11
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                        12
Claim 1        Roku’s advertising platform




          13
            Claim 1                                                      Roku’s advertising platform




                                    Source: https://docs.roku.com/published/userprivacypolicy/en/us
f. with the first computer,         Roku’s advertising platform performs the step of, with the first computer, causing a proprietor of
causing a proprietor of the         the second Internet site to receive revenue, as a result of part (e), in an amount less than the first
second Internet site to receive     price, for display of the advertisement, wherein the proprietor of the first Internet site retains at
revenue, as a result of part (e),   least part of the difference between the first price and the revenue received by the proprietor of the
in an amount less than the first    second Internet site.
price, for display of the
advertisement;                      For example, Roku automatically receives payment for the ad directed to the user of the “second”
                                    site, and compensation for that advertisement’s display is automatically divided between Roku
g. wherein the proprietor of the    and the owner of the “first” site.
first Internet site retains at      See, e.g.:
least part of the difference
between the first price and the
revenue received by the
proprietor of the second
Internet site.




                                                                    14
Claim 1                                     Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       15
Claim 1                                     Roku’s advertising platform




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md




                                       16
